                    Case 19-50102-gs             Doc 297         Entered 03/08/19 09:39:21                   Page 1 of 10
                                                                                                                              03/08/2019 10:56:50am



 Fill in this information to identify the case:
 Debtor name         Dog Blue Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number         19-50104
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

         None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                          Operating a business
                                 From    01/01/2019      to   Filing date
fiscal year to filing date:                                                        Other                                               $31,833.00
                                        MM / DD / YYYY

                                                                                   Operating a business
For prior year:                  From    01/01/2018      to    12/31/2018
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                              $466,366.00

                                                                                   Operating a business
For the year before that:        From    01/01/2017      to    12/31/2017
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                              $342,480.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be
     adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

         None

      Creditor's name and address                             Dates            Total amount or value      Reasons for payment or transfer
                                                                                                          Check all that apply
3.1. Alexander & Associates, Inc.                             11/15/18               $7,686.15               Secured debt
      Creditor's name
      147 Old Bernal AVe., Ste 20                                                                            Unsecured loan repayments
      Street                                                                                                 Suppliers or vendors
                                                                                                             Services
      Pleasonton                      CA                                                                     Other
      City                            State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
                    Case 19-50102-gs          Doc 297        Entered 03/08/19 09:39:21                  Page 2 of 10
                                                                                                                       03/08/2019 10:56:50am


Debtor         Dog Blue Properties, LLC                                            Case number (if known)   19-50104
               Name

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.2. AMAC Construction & Restoration                       11/2/18              $40,664.34              Secured debt
      Creditor's name
      4868 Sunrise Dr.                                                                                  Unsecured loan repayments
      Street                                                                                            Suppliers or vendors
                                                                                                        Services
      Martinez                      CA      94553                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.3. Architectural Facades Unlimited Inc                   11/2/18              $14,900.63              Secured debt
      Creditor's name
      600 East Luchessa Avenue                                                                          Unsecured loan repayments
      Street                                                                                            Suppliers or vendors
                                                                                                        Services
      Gilroy                        CA      95020                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.4. Barale Builders Inc                                   11/15/18            $237,334.29              Secured debt
      Creditor's name
      PO Box 935                                                                                        Unsecured loan repayments
      Street                                                                                            Suppliers or vendors
                                                                                                        Services
      Alamo                         CA      94507                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.5. California Retaining Walls Company                    11/27/18            $110,012.00              Secured debt
      Creditor's name
      865 Teal Drive                                                                                    Unsecured loan repayments
      Street                                                                                            Suppliers or vendors
                                                                                                        Services
      Benicia                       CA      94510                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.6. Fred's Floor Coverings                                11/5/18              $13,200.00              Secured debt
      Creditor's name
      5520 Michigan Blvd.                                                                               Unsecured loan repayments
      Street                                                                                            Suppliers or vendors
                                                                                                        Services
      Concord                       CA      94521                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.7. Henderson Paint LLC                                   11/2/18              $14,400.00              Secured debt
      Creditor's name
      391 Taylor Blvd. Ste 140                                                                          Unsecured loan repayments
      Street                                                                                            Suppliers or vendors
                                                                                                        Services
      Pleasant Hill                 CA      94523                                                       Other
      City                          State   ZIP Code




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 2
                    Case 19-50102-gs          Doc 297       Entered 03/08/19 09:39:21                  Page 3 of 10
                                                                                                                      03/08/2019 10:56:50am


Debtor         Dog Blue Properties, LLC                                           Case number (if known)   19-50104
               Name

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
 3.8. Home Depot Credit Services                          11/6/18              $13,354.68              Secured debt
      Creditor's name                                     11/30/18
      1037 Arnold Drive                                                                                Unsecured loan repayments
                                                          10/10/18
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Martinez                      CA      94553                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
 3.9. JQ Yu Construction                                  11/7/18              $19,228.19              Secured debt
      Creditor's name                                     11/20/18
      1089 Shary Circle                                                                                Unsecured loan repayments
                                                          11/24/18
      Street                                                                                           Suppliers or vendors
                                                          12/3/18
                                                                                                       Services
      Concord                       CA      94518                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.10. Montage Services Inc                                11/27/18             $16,000.00              Secured debt
      Creditor's name
      41 West Shore Road                                                                               Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Belvedere                     CA      94920                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.11. Native Sons Landscaping Inc                         11/15/18            $109,901.00              Secured debt
      Creditor's name
      25 Beta Court, Suite L                                                                           Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      San Ramon                     CA      94583                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.12. Shaun Rang                                          11/15/18             $14,800.00              Secured debt
      Creditor's name
      861 Ruth Drive                                                                                   Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Pleasant Hill                 CA      94523                                                      Other Service and Sales Tax
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.13. Villa La Estancia                                   11/15/18             $17,591.65              Secured debt
      Creditor's name
      PO Box 96058                                                                                     Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Las Vegas                     NV      89193                                                      Other
      City                          State   ZIP Code




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 3
                    Case 19-50102-gs                 Doc 297         Entered 03/08/19 09:39:21                      Page 4 of 10
                                                                                                                                       03/08/2019 10:56:50am


Debtor         Dog Blue Properties, LLC                                                        Case number (if known)     19-50104
               Name

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


         None

      Insider's name and address                                   Dates            Total amount or value        Reasons for payment or transfer
4.1. DC Solar Solutions, Inc.                                      04/25/2018            $450,000.00             DC Solar Solutions paid various
      Insider's name                                                                                             invoices on behalf of Dog Blue
      4901 Park Road
      Street
                                                                                                                 Properties. This transaction was
                                                                                                                 Dog Blue reimbursing DC Solar
                                                                                                                 Solutions for those advances.
      Benicia                           CA         94510
      City                              State      ZIP Code

      Relationship to debtor
      Affiliate

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.

         None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.

         None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.

         None

      Case title                                Nature of case                          Court or agency's name and address               Status of case
7.1. Sealed                                     Alleged Fraud                           U.S. District Court EDCA
                                                                                                                                              Pending
                                                                                        Name
                                                                                        Robert T. Matsui Federal Courthouse                   On appeal
                                                                                        Street
                                                                                                                                              Concluded
                                                                                        501 I Street, Room 4-200
      Case number
      Sealed                                                                            Sacramento                CA      95814
                                                                                        City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 4
                    Case 19-50102-gs               Doc 297          Entered 03/08/19 09:39:21                    Page 5 of 10
                                                                                                                                   03/08/2019 10:56:50am


Debtor          Dog Blue Properties, LLC                                                   Case number (if known)       19-50104
                Name

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

          None

 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

          None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

          None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

         Who was paid or who received the transfer?            If not money, describe the property              Dates               Total amount
                                                               transferred                                                          or value
 11.1. U.S. Bankruptcy Clerk                                                                                    1/30/2019               $1,717.00

         Address

         C. Clifton Young Federal Building
         Street
         300 Booth Street

         Reno                        NV
         City                        State    ZIP Code

         Email or website address
         www.nvb.uscourts.gov

         Who made the payment, if not debtor?
         Skadden Arps Slate Meagher & Flom

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
                    Case 19-50102-gs                Doc 297          Entered 03/08/19 09:39:21                    Page 6 of 10
                                                                                                                                   03/08/2019 10:56:50am


Debtor        Dog Blue Properties, LLC                                                     Case number (if known)      19-50104
              Name

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

         None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

         No.
         Yes. State the nature of the information collected and retained
                Social Security number, credit history, date of birth, address (Rental Agreements)
                Does the debtor have a privacy policy about that information?
                   No.
                   Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

         No. Go to Part 10.
         Yes. Does the debtor serve as plan administrator?
                  No. Go to Part 10.
                  Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
                    Case 19-50102-gs               Doc 297           Entered 03/08/19 09:39:21                     Page 7 of 10
                                                                                                                                     03/08/2019 10:56:50am


Debtor       Dog Blue Properties, LLC                                                       Case number (if known)      19-50104
             Name


 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

         None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

         None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

         None

 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 7
                    Case 19-50102-gs              Doc 297            Entered 03/08/19 09:39:21                 Page 8 of 10
                                                                                                                                 03/08/2019 10:56:50am


Debtor       Dog Blue Properties, LLC                                                    Case number (if known)      19-50104
             Name

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                 None

                Name and address                                                                  Dates of service

      26a.1. Josh Daggs                                                                           From    Inception        To      2017
                Name
                4901 Park Road
                Street


                Benicia                                      CA         94510
                City                                         State      ZIP Code

                Name and address                                                                  Dates of service

      26a.2. Shannon Perriera                                                                     From       2017          To    Present
                Name
                4901 Park Road
                Street


                Benicia                                      CA         94510
                City                                         State      ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                 None

                Name and address                                                                  Dates of service

      26b.1. Josh Daggs                                                                           From    Inception        To      2017
                Name
                4901 Park Road
                Street


                Benicia                                      CA         94510
                City                                         State      ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
                    Case 19-50102-gs                Doc 297            Entered 03/08/19 09:39:21                   Page 9 of 10
                                                                                                                                      03/08/2019 10:56:50am


Debtor         Dog Blue Properties, LLC                                                      Case number (if known)      19-50104
               Name

                Name and address                                                                     Dates of service

       26b.2. Shannon Perriera                                                                       From        2017          To     Present
                Name
                4901 Park Road
                Street


                Benicia                                        CA          94510
                City                                           State       ZIP Code

     26c.    List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                 None

                Name and address                                                                  If any books of account and records are
                                                                                                  unavailable, explain why
         26c.1. Shannon Perriera                                                                  Records seized by the FBI on December 18,
                Name                                                                              2018
                4901 Park Road
                Street


                Benicia                                        CA          94510
                City                                           State       ZIP Code

                Name and address                                                                  If any books of account and records are
                                                                                                  unavailable, explain why
         26c.2. Priscilla Amato                                                                   Records seized by the FBI on December 18,
                Name                                                                              2018
                4901 Park Road
                Street


                Benicia                                        CA          94510
                City                                           State       ZIP Code

     26d.    List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
             financial statement within 2 years before filing this case.

                 None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

           No.
           Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                      Address                                      Position and nature of any interest          % of interest, if any

Jeff Carpoff                              30 Pebble Dunes Court                        Owner                                                50%
                                          Las Vegas, NV 89141
Paulette Carpoff                          30 Pebble Dunes Court                        Owner                                                50%
                                          Las Vegas, NV 89141




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 9
                 Case 19-50102-gs                  Doc 297          Entered 03/08/19 09:39:21                  Page 10 of 10
                                                                                                                                  03/08/2019 10:56:50am


Debtor        Dog Blue Properties, LLC                                                    Case number (if known)     19-50104
              Name

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                      Address                                    Position and nature of       Period during which position
                                                                                     any interest                 or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.

 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 03/08/2019
            MM / DD / YYYY
X /s/ Seth R. Freeman                                                        Printed name Seth R. Freeman
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor Chief Restructuring Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 10
